NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10441

                Plaintiff-Appellee,             D.C. No. 3:18-cr-08061-JJT-1

 v.
                                                MEMORANDUM*
ANDREW CHRISTIAN OROZCO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Andrew Christian Orozco appeals from the district court’s judgment and

challenges his guilty-plea conviction and 97-month sentence, to be followed by a

lifetime term of supervision, imposed for assault by strangulation or suffocation, in

violation of 18 U.S.C. §§ 113(a)(8) and 1153, and sexual abuse of a minor, in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 1153, 2243(a), and 2246. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Orozco’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. Orozco has filed a pro se supplemental opening brief. No answering brief

has been filed.

      Orozco waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Orozco’s pro se argument

that he should have received a lower custodial sentence and term of supervised

release is barred by the waiver. In any event, his sentence is consistent with the

stipulations in the binding plea agreement. Furthermore, the prosecutor did not

engage in misconduct by discussing at sentencing the dismissed charges. See

U.S.S.G. § 1B1.3; United States v. Watts, 519 U.S. 148, 152-54 (1997) (per

curiam). We do not reach on direct appeal Orozco’s claim that his trial counsel

provided ineffective assistance. See United States v. Rahman, 642 F.3d 1257,

1259-60 (9th Cir. 2011). We accordingly dismiss the appeal. See Watson, 582

F.3d at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.


                                          2                                   19-10441